DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/10/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
	Claims 1, 7, 13, 19-30 are pending.  Claims 2-6, 8-12, 14-18 are cancelled.

Election/Restrictions
Applicant's traversal of the restriction requirement in the reply filed on 4/10/2020 is acknowledged.  The traversal is on the ground(s) that the deleted subject matter which caused the restriction requirement has been reintroduced.  This is persuasive.
Therefore, the restriction requirement is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit configured to determine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 13, 19-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakata et al (PGPUB 2006/0066907), and further in view of Luo (PGPUB 2010/0214571) and Huh et al (PGPUB 2010/0053668).

Regarding Claim 1:
Nakata teaches an information processing apparatus comprising at least one processor which executes a program stored in a memory  (paragraph 47, Fig. 1, host computer including CPU and memory storing a program), wherein the at least one processor functions as: 
a reception unit configured to receive a user instruction (paragraph 49, command designated by using a mouse cursor on the CRT, which causes CPU to open various windows and performing data processing functions; a user, when beginning a printing process, opens a printing setup related window and designates a printer and a printing method, including a selected printing mode, for a printer driver); 
a determination unit configured to determine whether the received user instruction is at least an instruction to use a printing function of an application or an instruction to use an editing function of (paragraph 61-62, Fig. 3-4, user interface for setup related to tint block image printing performed by printer driver; setup can be performed on property sheet in a dialogue; element 2104 is “Edit Style” button; element 2106 is “Calibration” button to edit calibration settings; paragraph 131, CPU detects that “calibration” button has been selected paragraph 79, Fig. 5, “Print Density Adjustment Sample (P)” button 2311 receives printing instruction; paragraph 58, output of application designated for printer driver; graphic engine transforms “Graphic Device Interface” function received from application into “Device Driver Interface” (DDI) function, and outputs DDI function to printer driver; printer driver uses DDI function to obtain control command for printer, e.g. “Page Description Language” command; printer control command is output as print data to the printer; output of application to print driver can therefore be seen as instruction to use printing function); 
an editing execution unit configured, in a case where the received user instruction is determined to be the instruction to use the editing function of the application, to execute editing of the application based on a license for the application (paragraph 59-67, 136, Fig. 3, “edit style" button; dialogue to edit style; user can select "image" and provide image data such as BMP file to be printed as a tint block; paragraph 70, radio button designates how tint block image file and original data are to be printed; paragraph 18, 137, user purchases license to continue using software after limited trial period; trial version can be continuously used by entering license key; paragraph 136, with no license and expired trial period, style edit is prevented); and
an execution unit configured to determine presence or absence of the license for using a client application (paragraph 18, 137, user purchases license to continue using software after limited trial period; trial version can be continuously used by entering license key; paragraph 136, Fig. 13, when “style edit” or “calibration” button is selected, and it is determined that trial period is expired with no license, message requesting that license be purchased is displayed, or message indicating editing of style is disabled, instead of UI for setup). 

However, Luo teaches the concept of a display unit configured to display a plurality of presets of a plurality of print settings in response to a user operation received by the reception unit in a case where the received user instruction is determined to be the instruction to use the printing function of the application  (paragraph 23, printing bin icon allows user to activate printing property settings popup menu; user sets printing property settings and clicks “ok”, and settings are saved for use in subsequent printing using printing bin icon; if printing bin icon has more than one printer associated with it, popup menu allows user to set printing properties of each printer, i.e. each printer is assigned a template; paragraph 31-36, when user drags and drops a file onto printing bin icon, printing mode selection popup menu is displayed which lists a number of printing modes; options include “Print with current settings,” and "Select printer and print," which allows selection of settings template associated with individual printers).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to combine the printing template teachings of Luo with the editing license determination teachings of Nakata, in order to provide features which maximize user convenience by streamlining user interface features related to printing, allowing users to skip unnecessary steps such as editing individual print settings each time a print is performed, while also accounting for changing printing needs in the form of selectable templates which automatically apply particular settings.
Neither Nakata nor Luo explicitly teaches the execution unit configured to display a warning screen in a case where one preset is selected from the plurality of presets by the user operation and a plurality of print settings in the selected one preset includes an inexecutable print setting, and to 
However, Huh teaches the concept of an execution unit configured to display a warning screen in a case where one preset is selected by a user operation and a plurality of print settings in the selected one preset includes an inexecutable print setting (paragraph 48-53, XPS settings file, i.e. template; determination unit determines if image forming apparatus supports printing options set for XPS file; paragraph 92, command to print includes unsupported options; message window is displayed representing an unsupported printing option; paragraph 60-64, user interface displays message stating printing operation is unsupported, and asks for a replacement printing option; selecting a replacement option opens a preview window), and to execute processing according to the plurality of print settings in the selected one preset without confirming a license in a case where all of the plurality of print settings in the selected preset are executable (paragraph 91, if all the printing options set for the XPS file are determined to be supported, the image forming apparatus can print the XPS file with all printing options applied; Huh does not disclose the requirement for a license check in this case); and
Luo teaches wherein the one preset is selected from a plurality of presets by the user operation (paragraph 31-36, when user drags and drops a file onto printing bin icon, printing mode selection popup menu is displayed which lists a number of printing modes; options include “Print with current settings,” and "Select printer and print," which allows selection of settings template associated with individual printers).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the selecting a replacement print setting dialog teachings of Huh with the editing license determination teachings of Nakata in view of Luo, in order to provide features which 

Regarding Claim 19:
Nakata in view of Luo and Huh teaches the information processing apparatus according to claim 1.  In addition, Huh teaches wherein the warning screen to be displayed in a case where the execution unit determines that the license is present includes a first key for displaying an editing screen on which the plurality of print settings in the selected preset is editable (paragraph 92, command to print includes unsupported options; message window is displayed representing an unsupported printing option; paragraph 60-64, user interface displays message stating printing operation is unsupported, and asks for a replacement printing option; selecting a replacement option opens a preview window; this occurs regardless of the presence or absence of a license); and
Nakata teaches displaying in a case where the execution unit determines that the license is present (paragraph 18, 137, user purchases license to continue using software after limited trial period; trial version can be continuously used by entering license key; paragraph 136, Fig. 13, when “style edit” or “calibration” button is selected, and it is determined that trial period is expired with no license, message requesting that license be purchased is displayed, or message indicating editing of style is disabled, instead of UI for setup; EXAMINER’S NOTE: this license check occurs in relation to the claimed editing function of the application, above, and not in relation to the editing screen for print settings of the selected preset; therefore, the editing screen for print settings of Huh is displayed both in the case where the license is present as well as where it is absent).


Regarding Claim 20:
Nakata in view of Luo and Huh teaches the information processing apparatus according to claim 19.  In addition, Nakata teaches a case where the execution unit determines that the license is present and a case where the execution unit determines that the license is absent (paragraph 18, 137, user purchases license to continue using software after limited trial period; trial version can be continuously used by entering license key; paragraph 136, Fig. 13, when “style edit” or “calibration” button is selected, and it is determined that trial period is expired with no license, message requesting that license be purchased is displayed, or message indicating editing of style is disabled, instead of UI for setup; EXAMINER’S NOTE: this license check occurs in relation to the claimed editing function of the application, above, and not in relation to the editing screen for print settings of the selected preset; therefore, the editing screen for print settings of Huh is displayed both in the case where the license is present as well as where it is absent); and
Huh teaches wherein the warning screen to be displayed regardless of whether the license is present or absent includes a second key for executing processing without displaying the editing screen (paragraph 77, “Set to Auto Value” selection indicates that unsupported printing option is automatically changed to another printing option using a preset algorithm).
The rationale to combine Nakata and Huh is the same as provided for claim 19 due to the overlapping subject matter between claims 19 and 20.

Regarding Claim 21:
(paragraph 77, “Set to Auto Value” selection indicates that unsupported printing option is automatically changed to another printing option using a preset algorithm).
The rationale to combine Nakata and Huh is the same as provided for claim 20 due to the overlapping subject matter between claims 20 and 21.

Regarding Claim 22:
Nakata in view of Luo and Huh teaches the information processing apparatus according to claim 1.  In addition, Luo teaches wherein the display unit displays the plurality of presets in a case where a file is dragged and dropped onto a widget by a user operation (paragraph 31-36, when user drags and drops a file onto printing bin icon, printing mode selection popup menu is displayed which lists a number of printing modes).
The rationale to combine Nakata and Luo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 22.

Regarding Claim 7, 23-26:
	These are the method claims corresponding to the apparatus of claims 1, 19-22, and are therefore rejected for corresponding reasons.

Regarding Claims 13, 27-30:
	These are the non-transitory computer readable storage medium claims corresponding to the apparatus of claims 1, 19-22, and are therefore rejected for corresponding reasons.

Response to Arguments
Applicant's arguments filed 4/10/2020 have been fully considered but they are not persuasive.

Regarding the Restriction Requirement:
As above, applicant’s arguments regarding traversal of the restriction requirement of claims 1, 7, 13, and 19-30 is found persuasive.  Therefore, the restriction requirement is withdrawn.

Regarding the rejection of claims under 35 USC 101:
Applicant’s amendments have overcome the 35 USC 101 rejection, which is therefore withdrawn.

Regarding the rejection of claims under 35 USC 102:
Applicant references the prior filed arguments, dated 11/8/2019.

Regarding Applicant’s arguments, dated 11/08/2019, page 8-9, the Examiner responds: Applicant argues that it is not required that the presence or absence of the license be in all cases confirmed.  However, merely stating that something is “not required” does not indicate that the presence of the feature teaches away from the subject invention.  Applicant’s claim “does not require” the determination of the license in all cases, but the fact that Nakata does perform the license check for similar cases does not matter.  Applicant has not claimed that the license check is forbidden for these steps.
	Therefore, the only elements missing from Nakata are those of “a display unit configured to display a plurality of presets of a plurality of print settings in response to a user operation received by the reception unit; and an execution unit configured to… display a warning screen in a case where one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuika (PGPUB 2012/0246288) teaches a printer function which restricts functions according to whether a user is a paid user or a user in a free trial, etc. (e.g. paragraph 84).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         
/Kevin Bechtel/Primary Examiner, Art Unit 2491